Wyly, J.
P. Irwin, tutor of the minor, Richard James Downey, has *671enjoined the defendants from subjecting the property described in the petition, which said minor acquired in 1867 as testamentary heir of Richard Murphy, deceased, to sale in satisfaction of three judgments described in the petition, which the city of New Orleans recovered' against Richard Murphy for taxes due the city for the years 1870,1871, and 1873.
These judgments were obtained by confirming defaults after the usual publication of notice to taxpayers, and the notice was directed to Richard-Murphy, although he had been dead for several years.
Several grounds are set up in the petition for the injunction, the most important being there was no legal notice or citation, and the judgments, are therefore void. The .publication directed to Richard Murphy, who. had been dead for years, was no notice to the minor, Richard James Downey, who acquired the property in question from Richard Murphy as testamentary heir in 1867. The judgments were obtained without legal notice or citation, and they are consequently void. City of New Orleans vs. Heirs of Schmidt, 10 An. 771; City of New Orleans vs. Heirs of de St. Romes, just decided.
It is therefore ordered that the judgment herein in favor of defendants be annulled, and it is decreed that the injunction sued out by-plaintiff be made perpetual, without prejudice to the city of New Orleans in another proceeding to claim the taxes in question. It is' further ordered that appellee pay costs of both courts.